DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application is being examined under the pre-AlA first to invent provisions.





2.	Applicant’s election without traverse of Group I (claims 1-18, species X211, SEQ ID NO: 2), is acknowledged.





3.	The Amendment filed on January 19, 2022, has been received and entered.





Claim Disposition

4.	Claims 19-20 have been cancelled. Claims 1-18 are pending. Claims 1-9, 11-13, 15-16 and 18 are under examination.  Claims 10, 14 and 17 are withdrawn as directed to a non-elected invention.




Specification

5.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information in page 1 needs to be updated, note that US Application No. 16/717,596 is now US Patent No. 10,995,323.
Appropriate correction is required. 






Drawing

6.	The drawings filed on April 6, 2021, are accepted by the examiner.





Information Disclosure Statement

7.	The Information Disclosure Statements filed on April 6, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



Claim Objection

8.	Claims 11, 15 and 18 are objected to because of the following informalities:
Claims 11, 15 and 18 are objected to for the use of the phrase ‘capable of’ in describing a feature of the polypeptide.  The capacity of a compound or composition to perform some conditional function is merely a recitation of a latent characteristic, the scope of which is unclear, therefore, the use of “which” or “is”, is suggested.  
.
Appropriate correction is required. 





 Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 1-9, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or

The claimed invention is directed to an engineered transaminase polypeptide... having at least 80% sequence identity to SEQ ID NO: 2 with a substitution of X211, among others (see claims 3, 4 and 6, for example). The claimed invention encompasses a large variable genus of structures not adequately described, thus no correlation is made between structure and function. The invention of claim 1 for example, encompasses a large genus of proteins. The dependent claims hereto encompasses a genus of mutants thereof (see for example claims 6 and 8). The instant specification fails to provide adequate description for the large genus encompassed in the claims.

The claims encompass mutations other than point mutations or single deletions, which have not been described, therefore, the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus (see the at least 80% language). A representative number of species means that the species, which are adequately described, are representative of the entire genus. Therefore, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of the proteins and variants thereof.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by

Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.






Conclusion

10.	No claims are presently allowable. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 /HOPE A ROBINSON/ Primary Examiner, 
Art Unit 1652